     Case: 1:19-cv-07570 Document #: 3 Filed: 11/15/19 Page 1 of 2 PageID #:252



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHICAGO TRANSIT AUTHORITY                      )
RETIREE HEALTH CARE TRUST and                  )
THE BOARD OF TRUSTEES FOR THE                  )
CHICAGO TRANSIT AUTHORITY                      )
RETIREE HEALTH CARE TRUST,                     )          Case No. ____________
                                               )
               Plaintiffs,                     )          Cook County Case No. 2019L011544
                                               )
       v.                                      )
                                               )
DILWORTH PAXSON, LLP; TIMOTHY                  )
ANDERSON; and GREENBERG                        )
TRAURIG, LLP;                                  )
                                               )
               Defendants.                     )


                         CORPORATE DISCLOSURE STATEMENT


       Pursuant to the Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendant

Greenberg Traurig, LLP hereby states that it has no parent company, no publicly held corporate

entity owns more than 10% of its stock, and it has no publicly held affiliates.


November 15, 2019                            Respectfully submitted,


                                             /s/ John R. Storino ____
                                             John R. Storino (6273115)
                                             Caroline L. Meneau (6309554)
                                             Hope H. Tone (6330548)
                                             Jenner & Block LLP
                                             353 N. Clark Street
                                             Chicago, IL 60654
                                             Telephone: (312) 222-9350
                                             Facsimile: (312) 527-0484
                                             JStorino@jenner.com
                                             CMeneau@jenner.com
                                             HTone@jenner.com
                                             Attorneys for Greenberg Traurig, LLP

                                                   1
    Case: 1:19-cv-07570 Document #: 3 Filed: 11/15/19 Page 2 of 2 PageID #:253




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019 a copy of the foregoing CORPORATE

DISCLOSURE STATEMENT was filed with the Clerk of the Court by using CM/ECF system.
On that day I also caused the foregoing Corporate Disclosure Statement to be served on

the following individuals via email and first class mail:

       Aaron H. Stanton
       astanton@burkelaw.com
       Eric P. VanderPloeg
       evanderploeg@burkelaw.com
       Lauren B. Wright
       lwright@burkelaw.com
       Burke, Warren, MacKay & Serritella, P.C.
       330 N. Wabash Ave., 21st Floor
       Chicago, Illinois 60611
       Counsel for Plaintiffs

       Michael Dockterman
       mdockterman@Steptoe.com
       Stacie Hartman
       shartman@Steptoe.com
       Steptoe & Johnson LLP
       227 West Monroe Street, Suite 4700
       Chicago, IL 60606
       Counsel for Defendants
       Dilworth Paxson, LLP and Timothy Anderson


                                                            By: John R. Storino_____
                                                            Attorney for Greenberg Traurig, LLP
